Ludeling, C. J.
This is a suit to recover from the parish of Iberia twenty-four hundred dollars for the lease of a building for a court-house and offices, occupied for the use of the parish during four years.
The defense is that the plaintiff agreed to lease the building to the parish for six hundred , dollars in parish warrants, payable quarterly, and that parish warrants are worth fifty cents on the dollar; and that a tax to pay the judgment rendered in this case can not lawfully be levied, as it would be in excess of fourteen and a half mills, -the limit of taxation fixed by law.
The written agreement in the record shows that the lease was for six hundred dollars per annum. But if it had been, as contended for by defendant, payable quarterly in warrants, the only difference possible would have been that the payments were due quarterly. As it is, the defendant has had a much longer credit. And if the parish had had the right to issue warrants (but it had not) they would have to be paid with currency. The parish could not discharge its ■ obligation on the warrants by paying fifty per cent of their face.
There is no force in the objection that a tax to pay the judgment rendered against the parish can not be levied because fourteen and a half mills had already been levied by the parish for general expenses. The law makes it the imperative duty of courts to order the levy and collection of a tax whenever it is necessary to satisfy the said judgment. The act of 1869 declares; “Hereafter, whenever a .judgment for money is rendered by any court of competent jurisdiction against a parish, the judge who shall render the judgment shall, in the saíne decree, order the board of assessors or parish officers whose duty it is to assess taxes *614forthwith to assess a parish tax at a sufficient rate per cent upon the assessment roll of the current year to pay and satisfy said judgment and interests and costs.” R. S., section 2747.
It is therefore ordered that the judgment-be amended by increasing the amount of the judgment to twenty-four hundred dollars, with five per cent per annum interest from judicial demand, and that the tax to be assessed be increased to a sum sufficient to cover the amount of this judgment and costs of both courts, and as thus amended that the judgment of the lower court be affirmed with costs of appeal. •